Citation Nr: 0522500	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional disability as a result 
of Department of Veterans Affairs (VA) medical treatment in 
January and February 1998.


REPRESENTATION

Appellant represented by:	Carol H. Anderson, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1998 and 
August 1998 by the New Orleans, Louisiana, VA Regional Office 
(RO).  In a December 2001 rating decision the RO granted 
entitlement to service connection for major depression and 
assigned a 100 percent rating resolving all matters on appeal 
as to that issue.  

The compensation issue under the provisions of 38 U.S.C.A. 
§ 1151 on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claims.

2.  The medical evidence of record demonstrates the veteran 
has PTSD as a result of stressor events incurred during 
childhood, prior to active service.

3.  The veteran's personality disorder is not a disability 
for VA compensation purposes.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of a verified stressor 
event during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The claim for entitlement to service connection for a 
personality disorder is denied as a matter of law.  38 C.F.R. 
§ 3.303 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was 
adequately notified of the evidence not of record that was 
necessary to substantiate his service connection claims and 
of which parties were expected to provide such evidence.  The 
issues were re-adjudicated in a December 2001 supplemental 
statement of the case.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in April 1998, December 1998, March 
2001, and May 2001.  The Board finds the available medical 
evidence is sufficient for an adequate determination of the 
issues addressed in this decision.  Therefore, the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

VA regulations also provide that in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Veterans Appeals (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the veteran claims he has PTSD and a 
personality disorder as a result of active service.  Service 
medical records include a July 1965 diagnosis of emotionally 
unstable personality.  During VA examination in April 1998 
the veteran described an incident in service involving a 
suicide attempt after his superior officer changed his duty 
hours as he was preparing to attend classes at a local 
college.  It was the examiner's opinion that the veteran's 
military-related stressor did not meet the criteria for a 
diagnosis of PTSD, but that there was some evidence he might 
be experiencing PTSD symptoms related to early childhood 
trauma.  VA examination in December 1998 included diagnoses 
of major depression, PTSD related to childhood trauma, and a 
personality disorder, not otherwise specified with borderline 
features.  A May 2001 VA examiner noted the veteran's 
personality disorder existed prior to service, but that 
during service he had an acute impulsive depressive reaction 
that was generated out of his personality disorder.

Although the veteran believes he has PTSD as a result of 
active service, he is not a licensed medical practitioner and 
he is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  The medical evidence of record 
demonstrates the veteran has PTSD as a result of stressor 
events incurred during childhood, prior to active service.  
Therefore, the Board finds entitlement to service connection 
for PTSD is not warranted.  

The Board notes the facts as to the veteran's personality 
disorder are not in dispute and that the medical evidence of 
record includes diagnoses of personality disorders provided 
during and after service.  VA disability compensation, 
however, may not be awarded for such disorders.  The Court 
has held that, in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, entitlement to service connection for 
a personality disorder must be denied as a matter of law.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a personality disorder 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his remaining claim 
and of which parties were expected to provide such evidence 
by correspondence dated in November 2003. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  

In this case, the veteran claims he has incurred additional 
disabilities including foot drop and cauda equina syndrome as 
a result of VA surgical treatment on January 28, 1998.  An 
independent medical expert opinion was obtained in June 2004 
which found a dural laceration that occurred during VA 
surgery on January 28, 1998, described as a not uncommon 
event, was not the result of negligence and was addressed 
appropriately.  It was also noted that postoperative deficits 
were consistent with cauda equina syndrome and that this was 
a recognized complication of lumbar decompression and 
stabilization.  The physician stated, however, that an April 
2, 1998, X-ray examination report "localizes the pedicle 
screw placement at the L3/4 level" and that, if accurate, 
indicated surgery at different level from the intended level 
and would be negligent.  Therefore, the Board finds 
additional medical development is required.

VA regulations provide that claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (effective September 2, 
2004).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. Id.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be scheduled for 
an appropriate examination(s) to resolve 
an apparent inconsistency in the evidence 
as to whether VA surgery performed on 
January 28, 1998, involved the L2-3 or 
the L3-4 levels.  All necessary 
diagnostic tests should be conducted and 
the provided reports should be associated 
with the appellate record.  The claims 
folder, and any original VA medical 
treatment records, must be available to, 
and reviewed by, the examiner(s).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


